DETAILED ACTION
This is an Allowance based on the 17/351,722 application filed on 06/18/2021 and which as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/351,722 is a continuation of application 16/686,405, filed on 11/18/2019 now US Patent 11,040,234, which is a continuation of application 15/647,330 filed 07/12/2017 now US Patent 10,478,656, which claims priority to a provisional filed 07/12/2016. Application 17/351,722 has priority to 07/12/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
A terminal disclaimer was filed 06/30/2021 and approved on 06/30/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A plurality of biasing members in at least claims 1 and 10; the specification discloses that the biasing member is used to describe one or more connected components providing a mechanism for creating a preferred resistance force of an exercise machine against which an exerciser must generally apply a muscle force greater than the biasing member resistance force, specifically, a  spring, an extension spring, a compression spring, elastic band, weight, dashpot, eddy current break, or any other device capable of creating resistance force upon the slidable carriage
A plurality of ferromagnetic members in at least claims 1, 10 and 20; the specification discloses that a ferromagnetic component affixed to a movable end of a 16biasing member or the movable carriage, specifically a ferrous member comprised of material such as iron, cobalt, nickel 18and alloys thereof, and rare earth metals.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a frame having a rail, a carriage movably connected to the rail, a plurality of biasing members, a plurality of ferromagnetic members, a plurality of electromagnets, and a controller configured to electronically connect to the plurality of electromagnets, wherein the controller is configured to actuate one or more of the plurality of electromagnets to a corresponding ferromagnetic member of the plurality of ferromagnetic members to control a resistance force applied to the carriage. 

The closest prior art of record includes Lagree (US 2015/0360113), Lagree (US2015/0360083), and Aronson et al (US 2014/0141948).
Lagree (US 2015/0360113) teaches a reformer, with a frame having a rail, a first end platform on the first end of the frame, a second end platform on the second end of the frame and a carriage movably connected to the rail, and a plurality of biasing members (see Figure 1). Lagree fails to disclose a plurality of first and second magnetic members and a controller configured to electronically connect to the first magnetic members or the second magnetic members to actuate one or more of the first and second magnetic members to couple the magnetic members together to create a resistance force applied to the carriage.
Lagree (US2015/0360083)) teaches a reformer, with a frame having a rail, a first end platform on the first end of the frame, a second end platform on the second end of the frame and a carriage movably connected to the rail, and a plurality of biasing members (see Figures 6A-6B, specifically). Lagree further teaches a resistance mechanism that is controlled by a controller, however, the controller automatically attaches and detaches the biasing members (springs) to the carriage to create a resistance. Lagree fails to disclose a plurality of first and second magnetic members and a controller configured to electronically connect to the first magnetic members or the second magnetic members to actuate one or more of the first and second magnetic members to couple the magnetic members together to create a resistance force applied to the carriage.
Aronson et al disclose a reformer (see Figure 1). Aronson et al further discloses a strap (170) that can be attached to the frame through magnets (see paragraph [0131]). However, Aronson et al fails to distinctly disclose a plurality of first and second magnetic members and a controller configured to electronically connect to the first magnetic members or the second magnetic members to actuate one or more of the first and second magnetic members to couple the magnetic members together to create a resistance force applied to the carriage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784